Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to remark and amendment filed on 3/31/2022.
b.    	Claims 1-20 are allowed.

Reason for Allowance
	In view of the amendment and updated search with further consideration, claims 1-20 are allowed as the prior art of record, the combined teaching of McGRATH and Harris fails to disclose the features in a particular manner as claimed.
	McGRATH discloses a data repository configured for storing original content and modified content which are addressable for point-in-time retrieval thereof. The data repository comprising one or more digital files which are associated with the original content. A log is provided which records actions implemented on the one or more of the digital files. A versioned repository is generated after an action is implemented on the one or more digital files. The versioned repository comprising one or more modified digital files which are associated with the modified content. A version identifier is associated with the versioned repository for facilitating point-in-time retrieval thereof. 
	Harris discloses performing a visual rewind operation in an image editing application may include capturing, compressing, and storing image data and interaction logs and correlations between them. The stored information may be used in a visual rewind operation, during which a sequence of frames (e.g., an animation) depicting changes in an image during image editing operations is displayed in reverse order. In response to navigating to a point in the animation, data representing the image state at that point may be reconstructed from the stored data and stored as a modified image or a variation thereof. The methods may be employed in an image editing application to provide a partial undo operation, image editing variation previewing, and/or visually-driven editing script creation. The methods may be implemented as stand-alone applications or as program instructions implementing components of a graphics application, executable by a CPU and/or GPU.	
	However, the combined teaching of McGRATH and Harris fails to teach  a memory operable to store: a plurality of text documents; a document mapping configured to map portions of a text document to portions of another text document; and a change history log that comprises a plurality of entries, wherein each entry identifies: a change made to the document mapping; and a timestamp that is associated with the change that is made to the document mapping; a processor operably coupled to the memory, configured to: receive a reconstruction request that identifies a time instance value and an identifier for a portion of a text document; identify a time window between a current time value and the time instance value; identify entries within the change history log within the time window that are associated with the identifier for the portion of the text document; generate a reconstructed document mapping by undoing the changes to the document mapping based on the identified entries within the change history log that are within the time window and that are associated with the identifier for the portion of the text document, wherein: undoing the changes is performed based on the identified entries in a reverse chronological order; the reconstructed document mapping identifies portions of other text documents that are mapped to the portion of the text document at the time instance value; and generating the reconstructed document mapping comprises modifying a mapping between the portion of the text document and portions of other text documents; and72738767ATTORNEY DOCKET NO.:PATENT APPLICATION 015444.1646USSN 17/006,395 3output the reconstructed document mapping.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/Primary Examiner, Art Unit 2168